DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 25, Claim 25 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless adapter and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-10, and 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 2017/0007085 A1) in view of Caspar (US 2020/0100638 A1).
Regarding Claim 1, Tahara discloses a backpack dust extractor comprising: a main body (11); a dust-collecting mechanism (23) housed in the main body; a dust-collecting hose having a first end connected to the main body a remote housing (50) movable relative to the main body and connected to the main body (11) by an electrical cable (51), wherein: the remote housing (50) has manually operable operation switches (561/562/563) configured to start and stop the dust-collecting mechanism (23) and disposed on a surface of the remote housing (50). See Paragraph 0085-86, and Fig. 17.
Tahara does not explicitly disclose a suction hose with a second end that is attachable to a power tool; wherein the remote housing includes a wireless communication unit including a wireless adapter, the wireless communication unit being configured to transmit commands for starting and stopping the dust-collecting mechanism, in response to a receipt of wireless signals indicative of the starting and stopping of the power tool.
However, Caspar teaches a dust extracting device comprising of a suction hose (15) with a second end (39) that is attachable to a power tool (38A/38/B); and a remote wireless communication unit (300 or 500) including a wireless adapter (311 or 511, Bluetooth interface, see Paragraphs 0106 and 0186) the wireless communication unit being configured to transmit commands for starting and stopping the dust-collecting mechanism (70), via wireless communication, in response to a receipt of wireless signals (control connections S1-S5, see Fig. 1) indicative of the starting and stopping of the power tool (38A/38B). See Paragraph 0011, “the machine tool is designed to actuate a vacuum cleaner;” Paragraph 0089, Lines 1-3; Paragraph 0093; Paragraph 0107; Paragraph 0146 (switch-off command); Paragraph 0150 (control commands to switch on and off the suction unit).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backpack dust extractor of Tahara wherein the suction hose further comprises of a second end that is attachable to a power tool; and a remote wireless communication unit configured to transmit commands for starting and stopping the dust-collecting mechanism, via wireless communication, in conjunction with starting and stopping of the power tool, as taught by Caspar, for user convenience and safety such that vacuum cleaner provides/discontinues dust extraction automatically upon turning on a power tool, without requiring wiring to connect the tool to the vacuum source.
Regarding Claim 9, Tahara, as modified, discloses the backpack dust extractor according to Claim 1, wherein the remote housing (Tahara, 50; Caspar, 500) has a rectangular-box shape and comprises, the operation switches (Tahara, 561/562/563; Caspar, 503) are located at a front of the remote housing (Tahara, 50; Caspar, 500); see Tahara, Fig.’s 1 & 17, and Paragraph 0086; and Caspar, Fig. 1; and the adapter (Caspar, 511) is disposed at a side part (under a broadest reasonable interpretation of the instant claim language Caspar, 511 is disposed on “a side part”) of the remote housing (Tahara, 50; Caspar, 500).
To the extent that Applicant may argue that Tahara, as modified, does not explicitly disclose wherein: the adapter is disposed at a side part of the remoting housing, it has previously been held that shifting the location of components, which does not modify the operation of the device, is considered to be an obvious matter of design choice, and does not establish patentability over the prior art, absent a new and unexpected result. See MPEP 2144.04.VI.C.
In this case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backpack dust extractor of Tahara, as modified, wherein: the adapter is disposed at a side part of the remoting housing, as an obvious matter of design choice, to save costs or ease of manufacturing or for the purpose of providing an ergonomically favorable arrangement without interfering with the operation switches, that does not produce any new and unexpected results.  
Regarding Claim 10, Tahara, as modified, discloses the backpack dust extractor according to Claim 9, wherein: the remote housing (Tahara, 50; Caspar, 500) is configured to be held on one's palm; and a curved corner shaped to receive a pinky finger is formed in the side part of the remote housing (Tahara, 50; Caspar, 500) and a mode-changing switch (Caspar, 78). 

    PNG
    media_image1.png
    293
    428
    media_image1.png
    Greyscale

Regarding Claim 16, Tahara, as modified, discloses the backpack dust extractor according to Claim 1 wherein the wireless adapter (311 or 511) is configured to wirelessly communicate with another power tool (Caspar, 38A or 38B). See Caspar, Paragraph 0191 and Fig. 1.
Regarding Claim 17, Tahara, as modified, meets the limitations of Claim 17, as best understood, as applied above to Claim 1; including a power tool (Caspar, 38A/38B) a tool accessory (Caspar, 38A/38B) configured to generate dust, chips or other debris by contacting a workpiece during operation of the power tool (Caspar, 20A/20B) and a tool wireless-communication device (Caspar, 60C) configured to wirelessly transmit signals (Caspar, S1-S4) indicating that operation of the power tool (Caspar, 20A/20B) has started and stopped; see Paragraph 0011, “the machine tool is designed to actuate a vacuum cleaner;” Paragraph 0089, Lines 1-3; Paragraph 0093; Paragraph 0107; Paragraph 0146 (switch-off command); Paragraph 0150 (control commands to switch on and off the suction unit); wherein the second end of the dust-collection hose (Caspar, 15) or a dust-collecting nozzle (Caspar, 39) connected thereto is attached to the power tool (Caspar, 20A/20B) so that a suction opening is proximal to the tool accessory (Caspar, 38A/38B), and the wireless communication unit (Caspar, 300 or 500) is paired with the tool wireless-communication device (Caspar, 60C) to receive the wirelessly-transmitted signals (S61, S62; see Fig. 1, and Paragraph 0167).
Regarding Claim 18, Tahara, as modified, discloses the backpack dust extractor according to Claim 17, wherein the power tool is selected from the group consisting of a drill, a saw, a grinder, a sander and a planer. See Caspar, Paragraph 0058.
Regarding Claim 19, Tahara, as modified, meets the limitations of Claim 19, as best understood, as applied above to Claim 17.  
Regarding Claim 20, Tahara, as modified, meets the limitations of Claim 20, as best understood, as applied above to Claim 18.  
 Regarding Claim 21, Tahara, as modified, meets the limitations of Claim 21, as best understood, as applied above to Claim 9.  
Regarding Claim 22, Tahara, as modified, discloses the backpack dust extractor according to Claim 17, wherein the suction opening (Caspar, 16/19/39) is spaced from the power tool (Caspar, 38A/38B). See Caspar, Fig. 1.
Regarding Claim 23, Tahara, as modified, discloses the backpack dust extractor according to Claim 22, wherein the suction opening faces (Caspar, 16/19/39) the tool accessory (Caspar, 38A/38B). See Caspar, Fig. 1.
Regarding Claim 24, Tahara, as modified, discloses the backpack dust extractor according to Claim 1, further comprising at least one battery pack (Tahara, 90) mounted on the main body (Tahara, 11) and supplying power to the dust-collecting mechanism. See Paragraph 0054.
Regarding Claim 25, Tahara, as modified, discloses the backpack dust extractor according to Claim 1, wherein the wireless adapter (Caspar, 311 or 511, Bluetooth interface, see Paragraphs 0106 and 0186) is a Bluetooth® adapter.
Tahara, as modified, does not explicitly disclose how the wireless adapters (Caspar, 311/511) are mounted to the remote housing (Caspar, 300/500; Tahara, 50). However, Tahara, as modified, does teach the concept of wherein an external wireless adapter (Caspar,110) is removably mounted in a slot (Caspar, 92) formed on a side part of a housing of a vacuum cleaner (Caspar, 70). See Caspar Fig.’s 2-3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backpack dust extractor of Tahara, as modified, wherein the wireless adapter (Caspar, 311 or 511)  is inserted in a slot formed in the side part of the remote housing (Tahara, 50; Caspar, 500), as taught by Tahara, as a matter of design choice for the purpose of ease of manufacturing and allowing a user to easily access, change, or replace the wireless adapter. It is additionaly noted that making part separable, absent any new or unexpected results, does not establish patentability.  See MPEP 2144.04.V.C.
Regarding Claim 26, Tahara, as modified, discloses the backpack dust extractor according to Claim 17, wherein the wireless communication unit (Caspar, 500) is provided on a portion (Caspar, 96) of the main body (Tahara, 11; Caspar, 70). See Caspar, Fig. 1 and Paragraph 0185.
Under a broadest reasonable interpretation of the instant claim language, Tahara, as modified may not explicitly disclose wherein the wireless communication unit is provided on a “lower portion” of the main body. 
However, it has previously been held that shifting the location of components, which does not modify the operation of the device, is considered to be an obvious matter of design choice, and does not establish patentability over the prior art, absent a new and unexpected result. See MPEP 2144.04.VI.C.
In this case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backpack dust extractor of Tahara, as modified, wherein the communication unit (500) is positioned on a lower portion of the main body (Tahara, 11; Caspar, 70), as an obvious matter of design choice, to save costs or ease of manufacturing or for the purpose of providing an ergonomically favorable arrangement, and to optimize the efficiency of the wireless communication signals, that does not produce any new and unexpected results.  
Regarding Claim 27, Tahara, as modified, discloses the backpack dust extractor according to Claim 17, wherein the wireless communication unit (Caspar, 500) is provided on a lateral side of the main body (Tahara, 11; Caspar, 70). Caspar, Fig. 1 and Paragraph 0185.
Regarding Claim 28, Tahara, as modified, discloses the backpack dust extractor according to Claim 17.
Tahara, as modified, may not explicitly disclose wherein the wireless communication unit is provided on the belt or harness.
However, it has previously been held that shifting the location of components, which does not modify the operation of the device, is considered to be an obvious matter of design choice, and does not establish patentability over the prior art, absent a new and unexpected result. See MPEP 2144.04.VI.C.
In this case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backpack dust extractor of Tahara, as modified, wherein the wireless communication unit is provided on the belt or harness, as an obvious matter of design choice, to save costs or ease of manufacturing or for the purpose of providing an ergonomically favorable arrangement, and to optimize the efficiency of the wireless communication signals that does not produce any new and unexpected results.  
Regarding Claim 29, Tahara, as modified, discloses the backpack dust extractor according to Claim 28.
Tahara, as modified, may not explicitly disclose wherein the wireless communication unit is provided on a shoulder belt or hip belt of the belt or harness.
However, it has previously been held that shifting the location of components, which does not modify the operation of the device, is considered to be an obvious matter of design choice, and does not establish patentability over the prior art, absent a new and unexpected result. See MPEP 2144.04.VI.C.
In this case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backpack dust extractor of Tahara, as modified, wherein the wireless communication unit is provided on a shoulder belt or hip belt of the belt or harness, as an obvious matter of design choice, to save costs or ease of manufacturing or for the purpose of providing an ergonomically favorable arrangement, and to optimize the efficiency of the wireless communication signals that does not produce any new and unexpected results.  
Regarding Claim 30, Tahara, as modified, meets the limitations of Claim 30, as best understood, as applied above to Claims 1 and 17.
Regarding Claim 31, Tahara, as modified, meets the limitations of Claim 31, as best understood, as applied above to Claims 1, 9, 17, and 30.
Regarding Claim 32, Tahara, as modified, meets the limitations of Claim 32, as best understood, as applied above to Claims 1, 9, 17, and 30-31.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tahara in view of Caspar in further view of Brewster et al. (US 9,776,296 B2).
Regarding Claim 22, to the extent that applicant may argue that Tahara, as modified, does not explicitly disclose wherein the suction opening (Caspar, 16/19/39) is spaced from the power tool (Caspar, 38A/38B).
Brewster teaches a power tool with a dust collector (110) wherein the suction opening (230) is spaced from the power tool (114). See Brewster, Fig. 5.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backpack dust extractor of Tahara, as modified, wherein the suction opening is spaced from the power tool, as taught by Brewster, for the purpose of locating the suction opening closer to the point at which dust is generated, thus increasing the efficiency of the dust collection.
Regarding Claim 23, Tahara, as modified, discloses the backpack dust extractor according to Claim 23, wherein the suction opening (Caspar, 16/19/39; Brewster, 230) faces the tool accessory (Caspar, 38A/38B; Brewster, 210). See Caspar, Fig. 1; Brewster, Fig. 5.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9-10 and 16-32 have been considered but are moot because, based upon the amended claim language, the new ground of rejection does not rely on the portions of the prior art references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to Applicant’s argument pertaining to canceled Claim 8, stating that the Examiner has improperly treated the outcome of a prior art legal decision as a per se rule. See Applicant Remarks, Page 11. The Examiner respectfully disagrees with this argument, and offers the following in response. The Examiner does not disagree that it would be improper to rely on the MPEP 2144 obviousness rationales as a per se rule. However, the Examiner has not attempted to rely on MPEP 2144 obviousness rationales as a per se rule in the instant case. The prior rejection of canceled Claim 8, and the current rejection of Claims 26 and 28 through 29 cites MPEP 2144.04(VI)(C), in addition to providing multiple rationales for why it would have been obvious to rearrange the location of the individual components without any new or unexpected results. See 35 U.S.C. 103 rejection of Claims 26 and 28-29 above. Therefore, the rejection of current Claims 26 and 28 through 29 does not rely on MPEP 2144.04(VI)(C) as a per se rule.
Conclusion
                                                                                                                       54.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723